DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-9 is the inclusion of the limitation of a syringe which injects or sucks the ink; a dumper which supplies the ink to the head and into which the ink is injected with the syringe; wherein in a mode for determining a deformation restoration time which is a time which is a time until the swollen dumper is returned to an original shape, the controller; performs deformation processing, syringe filling processing and time measurement processing in this order, closes, in the deformation processing, the first duct and the third duct, and thereafter makes the syringe inject a first ink amount of the ink into the dumper so as to deform the dumper; closes the second duct after the deformation processing, opens, in the syringe filling processing, the first duct such that the position of the liquid level is less than the specified position, and makes the syringe suck a second ink amount of the ink from the tank; opens, in the time measurement processing after the syringe filling processing, the third duct, and measures a liquid level recovery time which is a time until the output of the liquid level sensor is changed after the opening of the 
The primary reason for the allowance of claim 10 is the inclusion of the method step of using a syringe so as to inject or suck ink; wherein in a mode for determining a deformation restoration time which is a time until the swollen dumper is returned to an original shape; performing deformation processing, syringe filling processing and time measurement processing in this order; closing, in the deformation processing, the first duct and the third duct, and thereafter making the syringe inject a first ink amount of the ink into the dumper so as to deform the dumper; closing the second duct after the deformation processing; opening, in the syringe filling processing, the first duct such that the position of the liquid level is less than the specified position, and making the syringe suck a second dink amount of the ink from the tank; opening, in the time measurement processing after the syringe filling processing, the third duct, and measuring a liquid level recovery time which is a time until the output of the liquid level sensor is changed after the opening of the third duct; and determining the deformation restoration time based on the liquid level recovery time .  It is this step found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Takahashi et al (U.S. Pub. 2009/0160915)
Tone et al (U.S. Pat. 10,245,835)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 26, 2021